TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 26, 2016



                                      NO. 03-16-00065-CV


                                        P. R. M., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on February 5, 2016. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all

costs relating to this appeal, both in this Court and the court below.